United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rantail, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1033
Issued: October 23, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 11, 2017 appellant, through counsel, filed a timely appeal from a February 2,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an occupational
disease causally related to accepted factors of his federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 26, 2014 appellant, then a 43-year-old carrier technician, filed an
occupational disease claim (Form CA-2) alleging that on January 2, 2004 he first became aware
of his bilateral plantar fasciitis and flat feet conditions. However, it was not until September 1,
2007 that he became aware that the walking required by his job aggravated these conditions.
Appellant stopped work on January 23, 2014.
In a narrative statement dated January 23, 2014, appellant attributed his condition to
walking 8 to 15 miles per day as part of his job, in rough weather conditions, and terrain. He
related that the pain was bearable in the beginning, but became unbearable the longer he
performed his job. Appellant also stated that he tried different orthotics, which masked his foot
pain.
By correspondence dated March 27, 2014, OWCP informed appellant that the evidence
of record was insufficient to support his claim. It advised appellant as to the medical and factual
evidence required and afforded him 30 days to submit this evidence.
In response to OWCP’s request, additional evidence was received.
Appellant submitted progress notes covering the period January 2, 2004 to December 16,
2013 regarding treatment for problems with his feet. During this period his treating podiatrists,
Dr. Viseth J. Lieu, Dr. Edward Chen, and Dr. Christopher Japur reported examination findings
and the care provided to appellant. Appellant’s history of flat feet was noted, and findings were
made of multiple callouses on the bottoms of both feet, left ankle pain, bilateral pes planus,
plantar fasciotomy, heel pain, bilateral posterior heel callouses, left heel hyperkeratotic plantar
lesion, and left foot plantar fasciitis. The progress notes indicated that appellant was seen
monthly for callous trimming. Appellant related in progress notes in 2007 and 2008 that walking
was required as part of his daily employment duties. He also related that he had experienced
painful callouses on his feet for a long time.
On May 16, 2014 OWCP received an undated report from Dr. Chen. After reviewing xray interpretations of appellant’s feet, Dr. Chen diagnosed mild bilateral pes plan deformity. He
recommended that appellant limit his walking as this activity aggravated his pain and foot
problems.
By decision dated May 14, 2014 and finalized on May 19, 2014, OWCP denied
appellant’s claim. It found the medical evidence failed to establish causal relationship between
the diagnosed condition and the established employment factor.
In a letter dated May 27, 2014, counsel requested a telephonic hearing before an OWCP
hearing representative.
In a May 29, 2014 report, Dr. Michael Foreman, a family physician, diagnosed bilateral
pes planus and bilateral plantar fascial fibromatosis and provided examination. He attributed the
diagnosed conditions to appellant’s employment as a mail carrier. In his May 29, 2014 report,
Dr. Foreman explained that appellant’s foot condition had been managed prior to his current

2

employment and that the increased weight bearing required by his job exacerbated his pain and
caused the development of plantar fasciitis.
By decision dated November 21, 2014, a hearing representative found the case was not in
posture for a decision. He vacated the May 14, 2014 decision and remanded the case to OWCP
for further development of the record.
On January 28, 2015 OWCP referred appellant for a second opinion evaluation with
Dr. Norman Mindrebo, Board-certified in sports medicine, orthopedic surgery, and orthopedic
sports medicine.
In a report dated February 12, 2015, Dr. Mindrebo, based upon a statement of accepted
facts, review of the medical evidence, appellant’s employment and medical histories, and
physical examination, diagnosed bilateral pes planus deformity. A physical examination
revealed no ability to invert or evert the left foot while the right foot had passive eversion and
inversion within normal limits. Dr. Mindrebo also reported that due to pain appellant was unable
to stand on his heels or toes and he walked with a flat-footed gait pattern. He opined that
appellant’s condition was not employment related and that the left foot would improve with
removal of the MBA implant. In an attached work capacity evaluation (Form OWCP-5c), he
noted there were no accepted work conditions and checked “yes” to the question of whether
appellant was capable of performing his usual work.
By decision dated March 20, 2015, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish plantar fasciitis caused or aggravated by his
employment. It found the weight of the evidence rested with the opinion of Dr. Mindrebo,
OWCP’s referral physician, who concluded that appellant’s foot condition was unrelated to his
employment.
In a letter dated March 25, 2015, counsel requested a telephonic hearing before an OWCP
hearing representative, which was held on October 14, 2015.
By decision dated December 22, 2015, the hearing representative set aside the denial of
appellant’s claim and remanded for referral to an impartial medical examiner. She found there
was an unresolved conflict in the medical opinion evidence between Dr. Mindrebo and
Dr. Foreman on the issue of whether appellant’s foot conditions had been aggravated by his
employment.
On February 8, 2016 appellant was referred to Dr. Stephen F. Weiss, a Board-certified
orthopedic surgeon, to resolve the conflict in the medical opinion evidence between
Drs. Mindrebo and Foreman on the issue of whether appellant’s foot conditions had been caused
or aggravated by his employment.
In a March 10, 2016 report, Dr. Weiss reviewed the medical evidence, statement of
accepted facts, and provided results on physical examination. He diagnosed bilateral pes planus
deformity, bilateral plantar fasciitis, and status/post left MBA implant. Appellant’s physical
examination revealed a markedly antalgic left side gait, painful heel walk, inability to walk on
borders of feet or toes, bilateral pes planovalgus deformity, and tenderness on palpation of both
plantar facial origins. Dr. Weiss opined that the diagnosed conditions had not been caused or
3

aggravated by employment factors. He explained that plantar fasciitis was commonly associated
with being overweight and the aging process and that the bilateral pes planus deformity was a
personal condition. Dr. Weiss opined that appellant’s duties as a postal carrier neither caused
nor aggravated the bilateral plantar fasciitis or bilateral pes planus deformity. In support of this
conclusion, he referred to the American Medical Association, Guides to the Evaluation of
Disease and Injury Causation (2nd ed.), which he attached.
By decision dated April 15, 2016, OWCP denied appellant’s claim as it found the
medical evidence failed to establish that his bilateral plantar fasciitis or bilateral pes planus
deformity had been caused or aggravated by his federal employment duties. In support of this
determination, it relied upon the report from Dr. Weiss, the impartial medical examiner.
In a letter dated April 22, 2016, counsel requested a telephonic hearing before an OWCP
hearing representative, which was held on December 14, 2016.
By decision dated February 2, 2017, the hearing representative affirmed the April 15,
2016 decision denying appellant’s claim. She found the weight of the medical opinion evidence
rested with the opinion of the impartial medical examiner, Dr. Weiss, who had concluded that the
diagnosed conditions were unrelated to appellant’s federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6

3

5 U.S.C. § 8101 et seq.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).

4

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
compensable employment factors.8 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.10 When there are opposing reports of virtually
equal weight and rationale, the case must be referred to an impartial medical specialist, pursuant
to section 8123(a) of FECA, to resolve the conflict in the medical evidence.11
ANALYSIS
Subsequently, an OWCP hearing representative found a conflict in the medical opinion
evidence between appellant’s physician, Dr. Foreman, and the second opinion physician,
Dr. Mindrebo, regarding whether appellant’s employment duties caused or aggravated his foot
conditions. In order to resolve the conflict, OWCP referred appellant to Dr. Weiss for an
impartial medical examination. The Board finds that the March 10, 2016 report of Dr. Weiss is
insufficient to resolve the conflict in the medical evidence on the issue of whether appellant’s
employment factors caused or aggravated his foot conditions. Accordingly, the Board finds that
this case is not in posture for a decision.
Dr. Weiss detailed the medical records he reviewed and provided findings upon
examination. He diagnosed bilateral pes planus deformity, bilateral plantar fasciitis, and
status/post left MBA implant. Although Dr. Weiss related that he did not believe appellant’s
foot conditions had been aggravated in any way by appellant’s employment duties, he provided
insufficient rationale for that opinion. He opined only that plantar fasciitis was commonly
associated with obesity and aging and that the bilateral pes planus deformity was a personal
condition. The only rationale Dr. Weiss provided to support his opinion was an excerpt from a
medical journal entitled, Guides to the Evaluation of Disease and Injury Causation (2d ed.). The
Board has held that medical texts and excerpts from publications are for general application and
are not determinative of whether the specific condition claimed is related to the particular
7

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
8

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

10

5 U.S.C. § 8123(a). See S.R., Docket No. 09-2332 (issued August 16, 2010); Y.A., 59 ECAB 701 (2008);
Darlene R. Kennedy, 57 ECAB 414 (2006).
11

A.R., Docket No. 09-1566 (issued June 2, 2010); M.S., 58 ECAB 328 (2007); Bryan O. Crane, 56 ECAB
713 (2005).

5

employment factors alleged by the employee.12 Dr. Weiss failed to explain the significance of
the guides’ general principles to appellant’s specific situation.13
The opinion of a referee physician or impartial medical specialist is given special weight
only when the physician’s report is sufficiently rationalized and based upon a proper factual
background.14 Dr. Weiss did not explain what affect, if any, appellant’s lengthy employment
history, which required significant walking, would have had on his foot conditions. When the
report lacks medical reasoning to support conclusory statements about the claimant’s condition,
it is insufficient to resolve a conflict in the medical evidence, and OWCP cannot use such a
report to justify terminating benefits.15 Because Dr. Weiss’ report is of diminished probative
value, it cannot carry the special weight of the medical evidence and is insufficient to resolve the
conflict.
As OWCP referred appellant to Dr. Weiss for an impartial medical examination, it has a
duty to obtain a report sufficient to resolve the issues raised and the questions posed to the
specialist.16 The case will be remanded to OWCP for further development of the medical
evidence and a supplemental opinion from Dr. Weiss. After such further development as OWCP
deems necessary, an appropriate decision should be issued regarding this matter.
CONCLUSION
The Board finds that this case is not in posture for decision.

12

C.B., Docket No. 16-1713 (issued April 21, 2017); N.B., Docket No. 14-1702 (issued December 29, 2014);
S.A., Docket No. 13-1551 (issued December 17, 2013); Gloria J. McPherson, 51 ECAB 441 (2000); William C.
Bush, 40 ECAB 1064 (1989).
13

See C.B., id.; J.R., Docket No. 12-1639 (issued January 22, 2013) (finding that an impartial medical
examination report, which referred to the A.M.A., Guides to the Evaluation of Disease and Injury Causation, lacked
sufficient rationale to establish that a claimant’s bilateral carpal tunnel syndrome had no relation to his employment
and was insufficient to resolve the conflict).
14

See M.P., Docket No. 16-0551 (issued May 19, 2017).

15

A.R., Docket No. 12-443 (issued October 9, 2012).

16

Guiseppe Aversa, 55 ECAB 164 (2003).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 2, 2017 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: October 23, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

